                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOSEPH ANTHONY BARRETT,                           Case No. 19-cv-01923-HSG
                                   8                     Plaintiff,                        ORDER REGARDING ISSUANCE OF
                                                                                           SUBPOENAS
                                   9              v.
                                                                                           Re: Dkt. Nos. 25, 32
                                  10     G. BERRY, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff has requested subpoenas for documents, and also inquired as to whether there are
                                  14   local rules governing service, subpoenas, and notifications in pro se cases. Dkt. No. 25. The
                                  15   Court cannot provide plaintiff with legal advice as to how to prosecute his case. Plaintiff should
                                  16   directly consult the Federal Rules of Civil Procedure and the Northern District of California’s
                                  17   Local Rules if he has questions regarding what these rules require. Plaintiff has been provided
                                  18   with three blank subpoena forms. Plaintiff now requests three blank subpoena forms signed by the
                                  19   Clerk. Dkt. No. 32. The Court does not provide blank subpoena forms signed by the Clerk.
                                  20   Plaintiff should complete the subpoena forms he currently has. After the subpoenas are
                                  21   completed, he should return them the Court for issuance by the Clerk, issuance meaning only that
                                  22   a deputy clerk will sign them and put the clerk’s stamp on them. The subpoenas will thereafter be
                                  23   returned to plaintiff for service.
                                  24           IT IS SO ORDERED.
                                  25   Dated: 11/12/2019
                                  26                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  27                                                   United States District Judge
                                  28
